Hoar, J.
The taking out letters of administration relates to the death of the intestate, and by operation of law makes valid all acts of the administrator in settlement of the estate from the time of the death. It therefore legalizes receipts of property by the administrator for which he would otherwise have been responsible as executor de son tort; and requires him to account foi them in regular course of administration. Shillaber v *605Wyman, 15 Mass. 322. Andrew v. Gallison, lb. 325, n. Priest v. Watkins, 2 Hill, (N. Y.) 225. It has indeed been doubted whether an executor de son tort can give any title to the goods of the intestate as against the rightful administrator, especially where the conveyance is the single wrongful act which makes him executor de son tort. Mountford v. Gibson, 4 East, 441. Pickering v. Coleman, 12 N. H. 148. But no such question can arise where, as in the present case, the alleged executrix de son tort becomes herself afterward the lawful administratrix. Her acts of receiving debts due to the estate, or property belonging to it, become by relation lawful acts of administration, for which shf. is liable to account, to the same extent as if they had occurred after the letters of administration were granted. The liability thus imposed upon her necessarily involves a validity in her acts which is a protection to those who have dealt with her concerning the estate. The plaintiff, therefore, if she has undertaken to receive a debt due to the estate which she represents before her appointment as administratrix, and has given a discharge or acquittance therefor which would have been valid if she had then been duly appointed, has made herself chargeable with the whole amount of the debt; her subsequent appointment gave complete validity to the transaction ; and she cannot maintain her action.
It then remains to determine whether, upon the facts agreed, the defendant paid or satisfied the debt due from him to the intestate. The claim annexed to the plaintiff’s writ is for work and labor, $300. The defendant has filed a declaration in set-off amounting to $788.95, and embracing a very large number and variety of charges. Among them were some claims against the administratrix personally, for money and rent due from her after the death of her intestate. She gave to the defendant a receipt in full of all demands on account of the estate, including a settlement of these personal liabilities, on the payment by him of $17. The facts show that, upon a careful computation of all amounts proved on each side, this sum was not sufficient by the amount of $1.20. But we can have no doubt that an adminis tratrix, who is herself indebted to a debtor of the estate, may *606if she chooses, accept a discharge of her own debt toward the payment of the debt due to her as administratrix. By so doing she makes herself answerable to the estate for the whole debt which she thus settles and discharges. And while it is clearly settled that the receipt of a less sum is no valid discharge of a larger amount which is due, yet this applies only to the case of an ascertained and undisputed debt. The rule has no applica-. tian to the case of an accounting together between two parties having various and unliquidated demands against each other. As the plaintiff’s demand was for labor, of which both the time and the price were to be proved or agreed; as the defendant had an account of a much larger amount; as questions of interest might very likely arise; and as the sum fixed by the parties, without fraud or concealment of facts, was within such a trifling amount of the sum appearing to be due upon a new and “careful computation of the books;” the case comes precisely within the authority of Donohue v. Woodbury, 6 Cush. 148. The settlement between the plaintiff and defendant was in the nature of an insimul computassent; and the receipt in full was a bar to the action. Judgment for the defendants